Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The terminal disclaimer(s) filed on 28 July 2021 has been approved.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-5, 11-13, 17-20 are allowable over the prior art of record based on the Board decision dated 28 April 2021 (pages 8, 11 of the Appeal Decision) concluded that there is no support or teaching in the prior art or other cited references for tracking and recording the order in which the individually selectable locations are selected and further programming the device to eject the basketballs in said order. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
05 August 2021